Exhibit 10.68


FIFTH AMENDMENT TO THE BRANDED JOBBER CONTRACT
 
This Fifth Amendment to the Branded Jobber Contract ("Fifth Amendment ") dated
_November 1, 2009 ("Fifth Amendment Date"), is between BP Products North America
Inc., a Maryland corporation with offices at 28100 Torch Parkway, Warrenville,
Illinois 60555 ("Company"), and The Pantry, Inc., a Delaware corporation with an
address at Post Office Box 1410, 1801 Douglas Drive, Sanford, North Carolina
27330 ("Jobber").
 
WITNESSTH:
 
WHEREAS, Company and Jobber have entered into a Branded Jobber Contract dated
February 1, 2003, as amended by an Amendment to the Branded Jobber Contract
dated February 14, 2003 ("First Amendment"), a Second Amendment to the Branded
Jobber Contract dated June 11, 2004 ("Second Amendment"), a Third Amendment to
the Branded Jobber Contract dated July 18, 2006 ("Third Amendment"), and a
Fourth amendment to the Branded Jobber Contract dated July 30, 2007 ("Fourth
Amendment") (collectively, the "Branded Jobber Contract"), in which Company
agrees to sell and Jobber agrees to purchase and receive Company's currently
offered and available BP branded gasoline products, as determined and designated
by Company; and
 
WHEREAS, both parties desire to amend the Branded Jobber Contract to update and
modify existing terms and conditions and Attachments to the Branded Jobber
Contract.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained in this Fifth Amendment, Company and Jobber hereby agree as
follows:
 
A.        
Capitalized Terms. Unless otherwise indicated, all capitalized terms used but
not defined in this Fifth Amendment have the same meanings assigned to them in
the Branded Jobber Contract.

 
B.        
Amended Terms.

 
 
1. Attachment A to the Branded Jobber Contract is deleted in its entirety and
replaced with the Attachment A to the Branded Jobber Contract attached hereto as
the Exhibit to this Fifth Amendment.


 
 

--------------------------------------------------------------------------------

 

 
2. The chart at the end of Paragraph 35 of the Branded Jobber Contract is
deleted in its entirety and replaced with the chart below:

 
Period
 
Minimum Volume Requirement
 
From
To
(in gallons)
July 1.
2005
Sept. 30,
2006
485,000,000
Oct. 1,
2006
Sept. 30,
2008
1,071,000,000
Oct. 1,
2008
Sept. 30,
2009
570,430,000
Oct. 1,
2009
Sept. 30,
2010
574,259,471
Oct. 1,
2010
Sept, 30,
2011
580,089,471
Oct. 1,
2011
Sept. 30,
2012
585,979,471



 
C.        
Entire Agreement. Except as expressly provided in this Fifth Amendment, all
terms and conditions of the Branded Jobber Contract shall remain in full force
and effect. The Branded Jobber Contract, as amended by this Fifth Amendment,
expresses the entire agreement of Buyer and Seller with respect to its subject
matter. Neither party has made any promise or inducement which is not expressly
set forth in the Branded Jobber Contract or this Fifth Amendment. Upon the Fifth
Amendment Date, each reference in the Branded Jobber Contract to "this Branded
Jobber Contract," "this Contract," or this contract" shall mean and be a
reference to the Branded Jobber Contract as amended hereby.

 
D.        
Counterparts. This Fifth Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which taken shall
constitute one and the same instrument.

 
E.        
Conflicting Terms. Notwithstanding anything herein to the contrary, to the
extent that any of the terms and conditions of the Branded Jobber Contract
conflict with this Fifth Amendment, this Fifth Amendment shall control.

 
F.       
Ratification of Branded Jobber Contract. As amended herein and hereby, Company
and Jobber ratify and reaffirm the terms of the Branded Jobber Contract and
acknowledge that this Fifth Amendment is incorporated within the Branded Jobber
Contract.

 
IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be executed
as of the Fifth Amendment Date.
BP Products North America Inc.
 
The Pantry, Inc.
/s/ Elizabeth R. Clechenko
 
/s/ Keith Bell
Printed Name: Elizabeth R. Clechenko
 
Printed Name: Keith Bell
Title:  Vice President — East Gulf Coast Sales
 
Title:  SVP of Fuels

 



 
 

--------------------------------------------------------------------------------

 



 
 


EXHIBIT TO FIFTH AMENDMENT TO THE BRANDED JOBBER CONTRACT
 
Attachment A to the Branded Jobber Contract as of the Fifth Amendment Date is
attached following this page.

 
 

--------------------------------------------------------------------------------

 



 
 


ATTACHMENT A TO BRANDED JOBBER CONTRACT (RETAIL)
         
Approved Retail Sites and Jobber's Designated Terminals
                         
Branded Jobber:
The Pantry Inc
 
11/22/2010
     
Branded Jobber Agreement Dated:
2/1/2003
         
TOTAL VOLUME:
520,667,879
                         
SVB #
DBA Name
Address
County
Terminal
Branded Gasoline
Branded Diesel
Diesel Offer
6607535
KANGAROO EXP #3891
1541 S MOCK RD, ALBANY, GA, 31705
DOUGHERTY
AOC ALBANY
YES
YES
BP BRANDED ULS2
6608194
KANGAROO EXP #3909
1204 MARTIN LUTHER K, ING DRIVE, AMERICUS, GA, 31709
SUMTER
AOC ALBANY
YES
YES
BP BRANDED ULS2
6411813
KANGAROO EXP #3319
301 N MAIN ST, CLEVELAND, GA, 30528
WHITE
AOC ATHENS
YES
YES
BP BRANDED ULS2
6413074
KANGAROO EXP #3334
1291 LEVEL GROVE ROA, D, CORNELIA, GA, 30531
HABERSHAM
AOC ATHENS
YES
YES
BP BRANDED ULS2
6423776
KANGAROO EXP #3869
21195 HWY 25 & 70, COLUMBIANA, AL, 35051
SHELBY
AOC BIRMINGHAM
YES
YES
BP BRANDED ULS2
8016016
KANGAROO EXP #3024
506 SOUTHWEST BLVD, NEWTON, NC, 28658
CATAWBA
AOC CHARLOTTE
YES
YES
BP BRANDED ULS2
8016123
KANGAROO EXP #3025
1612 CONOVER BLVD E, CONOVER, NC, 28613
CATAWBA
AOC CHARLOTTE
YES
YES
BP BRANDED ULS2
8016230
KANGAROO EXP #3026
2442 W N HWY 10, NEWTON, NC, 28658
CATAWBA
AOC CHARLOTTE
YES
YES
BP BRANDED ULS2
8178055
KANGAROO EXP #3381
484 PINEWOOD RD, SUMTER, SC, 29154
SUMTER
AOC CHARLOTTE
YES
YES
BP BRANDED ULS2
2432672
KANGAROO EXP #3470
3065 DALE EARNHARDT, BLVD, KANNAPOLIS, NC, 28083
CABARRUS
AOC CHARLOTTE
YES
YES
BP BRANDED ULS2
6786222
KANGAROO EXP # 3380
660 W LIBERTY ST, SUMTER, SC, 29150
SUMTER
AOC CHARLOTTE
YES
YES
BP BRANDED ULS2
6789085
KANGAROO EXP # 1231
3605 ST JOHNS BLUFF, JACKSONVILLE, FL, 32224
DUVAL
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6789200
KANGAROO EXP # 1303
2320 SW ARCHER RD, GAINESVILLE, FL, 32608
ALACHUA
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6789317
KANGAROO EXP # 1304
5310 NW 13TH STREET, GAINESVILLE, FL, 32653
ALACHUA
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6789531
KANGAROO EXP # 6173
7911 BLANDING BLVD, JACKSONVILLE, FL, 32244
DUVAL
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6789754
KANGAROO EXP # 6161
34 SW 250TH ST, NEWBERRY, FL, 32669
ALACHUA
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6917678
KANGAROO EXP # 1309
705 N MAIN STREET, TRENTON, FL, 32693
GILCHRIST
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6919245
KANGAROO EXP # 6263
4540 US 1 N, SAINT AUGUSTINE, FL, 32095
ST JOHNS
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6919351
KANGAROO EXP 6272
543 SOUTH HWY 17, SAN MATEO, FL, 32187
PUTNAM
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6920029
KANGAROO EXP # 6537
720 S STATE ROAD 19, PALATKA, FL, 32177
PUTNAM
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6401442
KANGAROO EXP # 3848
2517 SOUTH 3RD ST, JACKSONVILLE BEACH, FL, 32250
DUVAL
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6404487
KANGAROO EXP #2408
3930 SR44, NEW SMYRNA BEACH, FL, 32168
VOLUSIA
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6404800
KANGAROO EXP #2104
1058 N US 1, ORMOND BEACH, FL, 32174
VOLUSIA
AOC JACKSONVILLE
YES
YES
BP BRANDED ULS2
6410765
KANGAROO EXP #3858
377 HANCOCK STREET, GALLATIN, TN, 37066
SUMNER
AOC NASHVILLE
YES
YES
BP BRANDED ULS2
8017238
KANGAROO EXP #3100
6317 CREEDMOOR RD, RALEIGH, NC, 27612
WAKE
AOC SELMA
YES
YES
BP BRANDED ULS2
6752356
KANGAROO EXP #850
100 FACTORY SHOPS RD, MORRISVILLE, NC, 27560
WAKE
AOC SELMA
YES
YES
BP BRANDED ULS2
6759484
KANGAROO EXP # 3092
2101 MILLBROOK ROAD, RALEIGH, NC, 27604
WAKE
AOC SELMA
YES
YES
BP BRANDED ULS2
6759591
KANGAROO EXP # 3093
3223 NC HWY 55, DURHAM, NC, 27713
DURHAM
AOC SELMA
YES
YES
BP BRANDED ULS2
6759609
KANGAROO EXP # 3095
4330 LOUISBURG ROAD, RALEIGH, NC, 27604
WAKE
AOC SELMA
YES
YES
BP BRANDED ULS2
6760250
KANGAROO EXP #104
4835 HOPE VALLEY RD, DURHAM, NC, 27707
DURHAM
AOC SELMA
YES
YES
BP BRANDED ULS2
6839161
KANGAROO EXP # 3442
3406 US HWY 70 E, DURHAM, NC, 27703
DURHAM
AOC SELMA
YES
YES
BP BRANDED ULS2
6839278
KANGAROO EXP #3098
4302 WAKE FOREST RD, RALEIGH, NC, 27609
WAKE
AOC SELMA
YES
YES
BP BRANDED ULS2
8192262
KANGAROO EXP #3441
2208 HWY 773, PROSPERITY, SC, 29127
NEWBERRY
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
2432979
KANGAROO EXP #3735
1706 BOILING SPRING, SPARTANBURG, SC, 29303
SPARTANBURG
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
2433480
KANGAROO EXP #3294
2195 E MAIN ST, DUNCAN, SC, 29334
SPARTANBURG
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
2443661
KANGAROO EXP # 3289
2571 WOODRUFF RD, SIMPSONVILLE, SC, 29681
GREENVILLE
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
2443778
KANGAROO EXP #3295
862 WINDSLOW AVE, GAFFNEY, SC, 29341
CHEROKEE
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
6603203
KANGAROO EXP #1500
1505 JOHN B WHITE BL, VD, SPARTANBURG, SC, 29306
SPARTANBURG
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
6603427
KANGAROO EXP #1502
12020 ASHEVILLE HWY, INMAN, SC, 29349
SPARTANBURG
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
6603864
KANGAROO EX #1508
620 E WADE HAMPTON, GREER, SC, 29651
GREENVILLE
AOC SPARTANBURG
YES
YES
BP BRANDED ULS2
5065461
KANGAROO EXP #445
806 BROAD RIVER RD, COLUMBIA, SC, 29210
RICHLAND
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
8126369
KANGAROO EXP #3250
702 SILVER BLUFF RD, AIKEN, SC, 29803
AIKEN
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
8126476
KANGAROO EXP #3251
1176 AUGUSTA RD, BATH, SC, 29816
AIKEN
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
8126583
KANGAROO EXP #3257
2981 WHISKEY RD, AIKEN, SC, 29801
AIKEN
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
8126690
KANGAROO EXP #3248
318 HAMPTON AVE NW, AIKEN, SC, 29802
AIKEN
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
2437697
KANGAROO EXP #3275
3333 WASHINGTON RD, MARTINEZ, GA, 30907
COLUMBIA
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
2432086
KANGAROO EXP #3486
5425 FOREST DRIVE, COLUMBIA, SC, 29206
RICHLAND
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
6762470
KANGAROO EXP # 3272
4048 CHARLESTON HWY, CAYCE, SC, 29033
LEXINGTON
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
6762694
KANGAROO EXP # 3267
5500 SUNSET BLVD, LEXINGTON, SC, 29072
LEXINGTON
AOC SWEETWATER
YES
YES
BP BRANDED ULS2
6910509
KANGAROO EXP #3517
6960 LEE HIGHWAY, CHATTANOOGA, TN, 37421
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6910830
KANGAROO EXP #3523
1010 E WALNUT AVE, DALTON, GA, 30720
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6911507
KANGAROO EXP #3555
1301 LAFAYETTE ROAD, ROSSVILLE, GA, 30741
WALKER
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6911614
KANGAROO EXP #3556
4919 MAIN STREET, JASPER, TN, 37347
MARION
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6911721
KANGAROO EXP #3557
4849 HIXSON PIKE, HIXSON, TN, 37343
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6912042
KANGAROO EXP #3569
8994 RHEA COUNTY HWY, DAYTON, TN, 37321
RHEA
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6912596
KANGAROO EXP #3497
5030 HUNTER RD, OOLTEWAH, TN, 37363
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6912711
KANGAROO EXP #3503
5703 ALABAMA HWY, RINGGOLD, GA, 30736
CATOOSA
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6912828
KANGAROO EXP #3511
209 LEE AND GORDON M, ILL RD, CHICKAMAUGA, GA, 30707
WALKER
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6912935
KANGAROO EXP #3512
2200 CLEVELAND HWY, DALTON, GA, 30721
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6913040
KANGAROO EXP #3515
8701 E BRAINERD, CHATTANOOGA, TN, 37421
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6913602
KANGAROO EXP #3545
5710 LAKE RESORT TER, R, RED BANK, TN, 37415
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6913719
KANGAROO EXP #3547
4850 GEORGETOWN PIKE, CLEVELAND, TN, 37312
BRADLEY
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6913826
KANGAROO EXP #3549
910 NORTH BROAD NE, ROME, GA, 30161
FLOYD
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6913933
KANGAROO EXP #3550
712 SIGNAL MOUNTAIN, CHATTANOOGA, TN, 37405
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6914048
KANGAROO EXP #3552
3740 TENNESSEE AVE, CHATTANOOGA, TN, 37409
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6914154
KANGAROO EXP #3558
852 RANKIN AVENUE N, DUNLAP, TN, 37327
SEQUATCHIE
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6914261
KANGAROO EXP #3573
8540 HIXSON PIKE, HIXSON, TN, 37343
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6914600
KANGAROO EXP #3587
3095 BATTLEFIELD PKW, Y, FORT OGLETHORPE, GA, 30742
CATOOSA
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6914816
KANGAROO EXP #3588
9652 E BRAINERD RD, CHATTANOOGA, TN, 37421
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6915813
KANGAROO EXP #3553
5337 ALABAMA HWY, RINGGOLD, GA, 30736
CATOOSA
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6916035
KANGAROO EXP #3592
2280 SPRING PLACE RD, SE, CLEVELAND, TN, 37323
BRADLEY
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6916142
KANGAROO EXP #3593
2502 BLUE SPRINGS RD, CLEVELAND, TN, 37311
BRADLEY
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6916258
KANGAROO EXP #3597
6254 HIGHWAY 411, BENTON, TN, 37307
POLK
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6916787
KANGAROO EXP #3596
5057 HWY 64TH, COPPERHILL, TN, 37317
POLK
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6920342
KANGAROO EXP #3561
4257 CLOUD SPRINGS R, D, RINGGOLD, GA, 30736
CATOOSA
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
8723173
KANGAROO EXP #3602
6003 SHALLOWFORD RD, CHATTANOOGA, TN, 37411
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
8723280
KANGAROO EXP #3570
6708 RINGGOLD ROAD, CHATTANOOGA, TN, 37412
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
YES
BP BRANDED ULS2
6411284
KANGAROO EXP #3305
937  QUEEN CITY PRKW, Y, GAINESVILLE, GA, 30501
HALL
AOC-DORAVILLE #1
YES
YES
BP BRANDED ULS2
6412753
KANGAROO EXP #3326
1080 JODECO RD, STOCKBRIDGE, GA, 30281
HENRY
AOC-DORAVILLE #1
YES
YES
BP BRANDED ULS2
6910723
KANGAROO EXP #3521
406 LYLERLY HIGHWAY, SUMMERVILLE, GA, 30747
CHATTOOGA
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6920565
KANGAROO EXP #3554
902 JOE FRANKLIN PKW, Y, CARTERSVILLE, GA, 30120
BARTOW
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6882559
KANGAROO EXP # 3637
2221 SHORTER AVE, ROME, GA, 30165
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6882773
KANGAROO EXP # 3640
1501 MARTHA BERRY BL, VD, ROME, GA, 30165
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6883789
KANGAROO EXP # 3644
5265 GLADE RD, ACWORTH, GA, 30101
COBB
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6882898
KANGAROO EXP # 3647
1881 OLD CALHOUN RD, ROME, GA, 30161
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6882906
KANGAROO EXP # 3653
1325 E MAIN ST, CARTERSVILLE, GA, 30121
BARTOW
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6883011
KANGAROO EXP #3655
2401 GARDEN LKS BLVD, ROME, GA, 30165
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6883128
KANGAROO EXP #3656
220 CONNECTOR 3, DALTON, GA, 30721
WHITFIELD
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6883235
KANGAROO EXP # 3659
1425 TURNER MCCALL B, LVD, ROME, GA, 30161
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
6883342
KANGAROO EXP # 3669
496 E MAIN ST, CARTERSVILLE, GA, 30120
BARTOW
ATLANTA GA-BP (Chattahoochee)
YES
YES
BP BRANDED ULS2
8194045
KANGAROO EXP #3436
1442 W PEACE ST, CANTON, MS, 39046
MADISON
B P OIL-COLLINS
YES
YES
BP BRANDED ULS2
8194151
KANGAROO EXP #3437
3100 HWY 49 S, FLORENCE, MS, 39073
RANKIN
B P OIL-COLLINS
YES
YES
BP BRANDED ULS2
2416816
KANGAROO EXP #3387
91933 HWY 98 W, MCLAIN, MS, 39456
GREENE
B P OIL-COLLINS
YES
YES
BP BRANDED ULS2
4236865
KANGAROO EXP #105
809 CARTHAGE ST, SANFORD, NC, 27330
LEE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7704695
KANGAROO EXP #869
8500 LITCHFORD RD, RALEIGH, NC, 27615
WAKE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7859861
KANGAROO EXP #438
1007 SPRING LANE, SANFORD, NC, 27330
LEE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7860208
KANGAROO EXP #355
429 E WEATHERSPOON, SANFORD, NC, 27330
LEE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7865454
KANGAROO EXP #918
407 E FT MACON, ATLANTIC BEACH, NC, 28512
CARTERET
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7865561
KANGAROO EXP #920
2606 N WILLIAMS ST, GOLDSBORO, NC, 27530
WAYNE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7865678
KANGAROO EXP #924
600 SPENCE AVE, GOLDSBORO, NC, 27530
WAYNE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7865785
KANGAROO EXP #925
1818 N BERKLEY BLVD, GOLDSBORO, NC, 27530
WAYNE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7752801
KANGAROO EXP #927
901 W GRANTHAM ST, GOLDSBORO, NC, 27530
WAYNE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7752918
KANGAROO EXP #929
559 W QUEEN ST, GRIFTON, NC, 28530
PITT
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7753247
KANGAROO EXP #934
1211 SIMMONS ST, NEW BERN, NC, 28560
CRAVEN
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8016453
KANGAROO EXP #3076
700 E NEW BERN RD, KINSTON, NC, 28502
LENOIR
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8016677
KANGAROO EXP #3083
700 S MEMORIAL DR, GREENVILLE, NC, 27834
PITT
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8016784
KANGAROO EXP #3084
900 RALEIGH RD, ROCKY MOUNT, NC, 27803
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8016891
KANGAROO EXP #3087
1830 N WESLEYAN BLVD, ROCKY MOUNT, NC, 27804
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8017014
KANGAROO EXP #3096
3601 SUNSET AVE, ROCKY MOUNT, NC, 27804
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8017121
KANGAROO EXP #3099
1531 SE GREENVILLE B, LVD, GREENVILLE, NC, 27834
PITT
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8017345
KANGAROO EXP #3117
3653 US HWY 301S, SHARPSBURG, NC, 27878
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8046724
KANGAROO EXP #919
1601 E ASH ST, GOLDSBORO, NC, 27530
WAYNE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8046831
KANGAROO EXP #922.
2101 WAYNE MEMORIAL, DR, GOLDSBORO, NC, 27534
WAYNE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8137523
KANGAROO EXP #3301
11495 HWY 15-501- HW, Y 211, ABERDEEN, NC, 28315
MOORE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8137630
KANGAROO EXP #3300
12457 HWY 421 S, BROADWAY, NC, 27505
LEE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
8193153
KANGAROO EXP #3419
2200 S EVANS ST, GREENVILLE, NC, 27858
PITT
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6759823
KANGAROO EXP # 3128
10081 HWY 70 WEST, CLAYTON, NC, 27520
JOHNSTON
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6773857
KANGAROO EXP # 921
1908 US HWY 117 S, GOLDSBORO, NC, 27530
WAYNE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6773964
KANGAROO EXP # 3119
1137 N BRIGHTLEAF BL, VD, SMITHFIELD, NC, 27577
JOHNSTON
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6780175
KANGAROO EXP # 3077
235 FAIRVIEW RD, ROCKY MOUNT, NC, 27801
EDGECOMBE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6780290
KANGAROO EXP # 3079
5102 DORCHES BLVD, ROCKY MOUNT, NC, 27804
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6780308
KANGAROO EXP # 3080
1228 NORTH CHURCH ST, ROCKY MOUNT, NC, 27804
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6780415
KANGAROO EXP # 3081
3537 SUNSET AVE, ROCKY MOUNT, NC, 27804
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6780522
KANGAROO EXP #3085
240 S WESLEYAN BLVD, ROCKY MOUNT, NC, 27804
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6780639
KANGAROO EXP # 3106
1630 SUNSET AVE, ROCKY MOUNT, NC, 27804
NASH
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6817969
KANGAROO EXP # 456
8191 CLIFFDALE RD, FAYETTEVILLE, NC, 28304
CUMBERLAND
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6818181
KANGAROO EXP # 3017
405 N BRAGG BLVD, SPRING LAKE, NC, 28390
CUMBERLAND
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6824494
KANGAROO EXP # 3219
1375 HWY 38 WEST, LATTA, SC, 29565
DILLON
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6832901
KANGAROO EXP #3222
201 HWY 301, DILLON, SC, 29536
DILLON
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6833016
KANGAROO EXP #931
402 SOUTH CHURCH ST, KENLY, NC, 27542
JOHNSTON
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6833123
KANGAROO EXP #3217
200 E MCINTYRE ST, MULLINS, SC, 29574
MARION
CITGO-SELMA
YES
YES
BP BRANDED ULS2
2765105
KANGAROO EXP # 3841
2120 JUNIPER LAKE RD, WEST END, NC, 27376
MOORE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
2765220
KANGAROO EXP # 3843
4470 NC HWY 87 S, SANFORD, NC, 27331
LEE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
6401335
KANGAROO EXP # 3844
2206 JEFFERSON DAVIS, HWY, SANFORD, NC, 27330
LEE
CITGO-SELMA
YES
YES
BP BRANDED ULS2
7821234
KANGAROO EXP #875
3689 DORCHESTER RD, CHARLESTON, SC, 29405
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
7821457
KANGAROO EXP #878
10105 HIGHWAY 17 N, MCCLELLANVILLE, SC, 29458
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
7821671
KANGAROO EXP #884
2802 MAYBANK HWY, JOHNS ISLAND, SC, 29455
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
7822604
KANGAROO EXP #886
4315 SAVANNAH HWY, CHARLESTON, SC, 29414
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
7859218
KANGAROO EXP #873
2846 HWY 17 N, MOUNT PLEASANT, SC, 29464
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
8139263
KANGAROO EXP #3353
1141 OLD TOWNE RD, CHARLESTON, SC, 29407
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
8139370
KANGAROO EXP #3354
5255 RIVERS AVE, CHARLESTON, SC, 29406
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6752778
KANGAROO EXP # 887
2895 W 5TH ST NORTH, SUMMERVILLE, SC, 29483
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6753115
KANGAROO EXP # 877
2220 MIDDLE STREET, SULLIVANS ISLAND, SC, 29482
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6753339
KANGAROO EXP # 881
6303 SAVANNAH HWY, RAVENEL, SC, 29470
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6753446
KANGAROO EXP # 448
1677 N MAIN SC 17, SUMMERVILLE, SC, 29483
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6753776
KANGAROO EXP # 492
1206 PALM BLVD, ISLE OF PALMS, SC, 29451
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6754444
KANGAROO EXP # 879
2391 HWY 41, WANDO, SC, 29492
BERKELEY
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6760367
KANGAROO EXP # 3362
2276 NORTH HWY 52, BONNEAU, SC, 29431
BERKELEY
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6773642
KANGAROO EXP # 3067
HWY 17 BYPASS PENDER, GRASS, MURRELLS INLET, SC, 29576
GEORGETOWN
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6851596
KANGAROO EXP #3363
3862 BYRNES DRIVE, ST STEPHEN, SC, 29479
BERKELEY
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
6975551
KANGAROO EXP # 3692
2957 W MONTAGUE AVE, NORTH CHARLESTON, SC, 29418
CHARLESTON
COLONIAL - CHARLESTON
YES
YES
BP BRANDED ULS2
8176521
KANGAROO EXP #3377
1B REGENCY PKWY, HILTON HEAD ISLAND, SC, 29928
BEAUFORT
COLONIAL - SAVANNAH
YES
YES
BP BRANDED ULS2
6752992
KANGAROO EXP # 912
2819 NORTH OKATIE HW, Y, RIDGELAND, SC, 29936
JASPER
COLONIAL - SAVANNAH
YES
YES
BP BRANDED ULS2
6753008
KANGAROO EXP # 430
1610 FORDING ISLAND, RD, HILTON HEAD ISLAND, SC, 29926
BEAUFORT
COLONIAL - SAVANNAH
YES
YES
BP BRANDED ULS2
6879340
KANGAROO EXP #408
31 ARROW ROAD, HILTON HEAD ISLAND, SC, 29928
BEAUFORT
COLONIAL - SAVANNAH
YES
YES
BP BRANDED ULS2
8137747
KANGAROO EXP #3298
196 SANFORD RD - HWY, 15-501, PITTSBORO, NC, 27312
CHATHAM
GREENSBORO NC-Transmontaigne
YES
YES
BP BRANDED ULS2
6918353
KANGAROO EXP # 3478
9181 US HWY 29, BLAIRS, VA, 24527
PITTSYLVANIA
GREENSBORO NC-Transmontaigne
YES
YES
BP BRANDED ULS2
8137853
KANGAROO EXP #3297
201 E 11TH ST-HWY 64, SILER CITY, NC, 27344
CHATHAM
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
YES
BP BRANDED ULS2
6821029
KANGAROO EXP #872
1400 S CROATAN HWY, KILL DEVIL HILLS, NC, 27948
DARE
KINDER MORGAN-CHESAPEAKE
YES
YES
BP BRANDED ULS2
6917124
KANGAROO EXP #1238
14880 COUNTY RD 315, FORT MCCOY, FL, 32134
MARION
MARATHON ASHLAND - TAMPA
YES
YES
BP BRANDED ULS2
6917231
KANGAROO EXP #1242
17980 N US HWY 441, ORANGE LAKE, FL, 32681
MARION
MARATHON ASHLAND - TAMPA
YES
YES
BP BRANDED ULS2
6918809
KANGAROO EXP # 6177
4750 S US HIGHWAY 41, DUNNELLON, FL, 34432
MARION
MARATHON ASHLAND - TAMPA
YES
YES
BP BRANDED ULS2
6919468
KANGAROO EXP # 6279
6296 W GULF TO LAKE, HWY, CRYSTAL RIVER, FL, 34429
CITRUS
MARATHON ASHLAND - TAMPA
YES
YES
BP BRANDED ULS2
6919682
KANGAROO EXP # 6512
13075 SPRINGHILL DR, SPRING HILL, FL, 34609
HERNANDO
MARATHON ASHLAND - TAMPA
YES
YES
BP BRANDED ULS2
6919807
KANGAROO EXP # 6516
13703 HWY 19, HUDSON, FL, 34667
PASCO
MARATHON ASHLAND - TAMPA
YES
YES
BP BRANDED ULS2
5759899
KANGAROO EXP #3989
6065 PINE RIDGE EXT, NAPLES, FL, 34119
COLLIER
PORT EVERGLADES FL-BP
YES
YES
BP BRANDED ULS2
6813786
KANGAROO EXP # 3115
128 N MAIN ST, EMPORIA, VA, 23847
EMPORIA CITY
RICHMOND VA-BP
YES
YES
BP BRANDED ULS2
6917801
KANGAROO EXP # 3112
610 ENGLAND STREET, ASHLAND, VA, 23005
HANOVER
RICHMOND VA-BP
YES
YES
BP BRANDED ULS2
6917918
KANGAROO EXP # 3113
1013 NORTH BLVD, RICHMOND, VA, 23230
RICHMOND CITY
RICHMOND VA-BP
YES
YES
BP BRANDED ULS2
6918023
KANGAROO EXP # 3210
636 GREENVILLE AVE, STAUNTON, VA, 24401
STAUNTON CITY
ROANOKE VA-BP (Montvale)
YES
YES
BP BRANDED ULS2
6918130
KANGAROO EXP # 3211
629 S MAIN STREET, WOODSTOCK, VA, 22664
SHENANDOAH
ROANOKE VA-BP (Montvale)
YES
YES
BP BRANDED ULS2
6918247
KANGAROO EXP # 3212
690 E MAIN STREET, WYTHEVILLE, VA, 24382
WYTHE
ROANOKE VA-BP (Montvale)
YES
YES
BP BRANDED ULS2
6917017
KANGAROO EXP #1235
401 US HWY 441, LADY LAKE, FL, 32159
LAKE
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6919138
KANGAROO EXP # 6229
2595 EMERSON DRIVE, PALM BAY, FL, 32909
BREVARD
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6919799
KANGAROO EXP # 6513
900 MALABAR ROAD SW, PALM BAY, FL, 32907
BREVARD
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6919914
KANGAROO EXP # 6528
748 PALM BAY ROAD NE, PALM BAY, FL, 32905
BREVARD
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6920136
KANGAROO EXP # 6542
3088 HARBOR CITY BLV, D, MELBOURNE, FL, 32935
BREVARD
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6404156
KANGAROO EXP #2904
2095 E NEW YORK AVE, DELAND, FL, 32724
VOLUSIA
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6404263
KANGAROO EXP  #2050
1591 DUNLAWTON AVE, PORT ORANGE, FL, 32119
VOLUSIA
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6404594
KANGAROO EXP #2102
2185 W SR 44, DELAND, FL, 32720
VOLUSIA
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6405120
KANGAROO EXP  #2290
19516 E SR 44, EUSTIS, FL, 32726
LAKE
TAFT FL KINDER MORGAN
YES
YES
BP BRANDED ULS2
6424246
KANGAROO EXP #3861
100 HWY 51 NORTH, BATESVILLE, MS, 38606
PANOLA
VALERO -MEMPHIS
YES
YES
BP BRANDED ULS2
6424469
KANGAROO EXP #3864
625 US HWY 51 SOUTH, BATESVILLE, MS, 38606
PANOLA
VALERO -MEMPHIS
YES
YES
BP BRANDED ULS2
2434991
KANGAROO EXP #3140
3498 HWY 9 E, LITTLE RIVER, SC, 29566
HORRY
WILMINGTON NC-Hess
YES
YES
BP BRANDED ULS2
6771620
KANGAROO EXP # 3064
3710 HWY 501, MYRTLE BEACH, SC, 29579
HORRY
WILMINGTON NC-Hess
YES
YES
BP BRANDED ULS2
6772388
KANGAROO EXP # 3062
1611 HWY 17 SOUTH, SURFSIDE BEACH, SC, 29577
HORRY
WILMINGTON NC-Hess
YES
YES
BP BRANDED ULS2
6824270
KANGAROO EXP #3126
2865 PINEY GREEN RD, MIDWAY PARK, NC, 28544
ONSLOW
WILMINGTON NC-Hess
YES
YES
BP BRANDED ULS2
6771489
KANGAROO EXP #3125
116 PINEY GREEN RD, JACKSONVILLE, NC, 28540
ONSLOW
WILMINGTON NC-Hess
YES
YES
BP BRANDED ULS2
8018715
KANGAROO EXP #894
515 E NEW HOPE RD, GOLDSBORO, NC, 27530
WAYNE
 
YES
NO
NO DIESEL
2419679
KANGAROO EXP #451
1801 MADISON ST, CLARKSVILLE, TN, 37043
MONTGOMERY
 
YES
NO
NO DIESEL
2415933
KANGAROO EXP #3384
1501 BIENVILLE BLVD, OCEAN SPRINGS, MS, 39564
JACKSON
AOC - PASCAGOULA
YES
NO
NO DIESEL
2440196
KANGAROO EXP #3283
2008 ANDERSON RD, GREENVILLE, SC, 29611
GREENVILLE
AOC BELTON
YES
NO
NO DIESEL
2440311
KANGAROO EXP # 3281
7901 WHITE HORSE RD, GREENVILLE, SC, 29611
GREENVILLE
AOC BELTON
YES
NO
NO DIESEL
2440428
KANGAROO EXP #3282
820 S CHURCH ST, GREENVILLE, SC, 29611
GREENVILLE
AOC BELTON
YES
NO
NO DIESEL
6823835
KANGAROO EXP # 620
2201 WOODRUFF RD, SIMPSONVILLE, SC, 29681
GREENVILLE
AOC BELTON
YES
NO
NO DIESEL
6921746
KANGAROO EXP #601
1006 WOODRUFF ROAD, GREENVILLE, SC, 29615
GREENVILLE
AOC BELTON
YES
NO
NO DIESEL
5241534
KANGAROO EXP #240
334 E 20TH ST, NEWTON, NC, 28658
CATAWBA
AOC CHARLOTTE
YES
NO
NO DIESEL
6051320
KANGAROO EXP #140
1218 STATE FARM RD, BOONE, NC, 28607
WATAUGA
AOC CHARLOTTE
YES
NO
NO DIESEL
5712328
KANGAROO EXP #141
771 BLOWING ROCK RD, BOONE, NC, 28607
WATAUGA
AOC CHARLOTTE
YES
NO
NO DIESEL
8015893
KANGAROO EXP #3021
HWY 16 & I-40, CONOVER, NC, 28613
CATAWBA
AOC CHARLOTTE
YES
NO
NO DIESEL
8015901
KANGAROO EXP #3023
598 N MAIN ST, MOORESVILLE, NC, 28115
IREDELL
AOC CHARLOTTE
YES
NO
NO DIESEL
8016347
KANGAROO EXP #3044
13719 HWY 74 W, INDIAN TRAIL, NC, 28079
UNION
AOC CHARLOTTE
YES
NO
NO DIESEL
2430767
KANGAROO EXP #571
2001 JEFFRSON DAVIS, CAMDEN, SC, 29020
KERSHAW
AOC CHARLOTTE
YES
NO
NO DIESEL
2429124
KANGAROO EXP #250
379 SHAWNEEHAW AVE, BANNER ELK, NC, 28604
AVERY
AOC CHARLOTTE
YES
NO
NO DIESEL
2428639
KANGAROO EXP #326
550 S PIKE E, SUMTER, SC, 29150
SUMTER
AOC CHARLOTTE
YES
NO
NO DIESEL
2416402
KANGAROO EXP #312
1924 NEWTON DR, STATESVILLE, NC, 28677
IREDELL
AOC CHARLOTTE
YES
NO
NO DIESEL
2416725
KANGAROO EXP #784
703 N MAIN ST, MOORESVILLE, NC, 28115
IREDELL
AOC CHARLOTTE
YES
NO
NO DIESEL
2416105
KANGAROO EXP #158
1803 SAFREIT RD, STATESVILLE, NC, 28677
IREDELL
AOC CHARLOTTE
YES
NO
NO DIESEL
6786115
KANGAROO EXP # 833
521 HWY 601 SOUTH, LUGOFF, SC, 29078
KERSHAW
AOC CHARLOTTE
YES
NO
NO DIESEL
6833347
KANGAROO EXP #860
1145 COPPERFIELD BLV, D, CONCORD, NC, 28025
CABARRUS
AOC CHARLOTTE
YES
NO
NO DIESEL
6833453
KANGAROO EXP #164
1220 W KING ST, BOONE, NC, 28607
WATAUGA
AOC CHARLOTTE
YES
NO
NO DIESEL
6788970
KANGAROO EXP # 1223
5200 NE WALDO RD, GAINESVILLE, FL, 32609
ALACHUA
AOC JACKSONVILLE
YES
NO
NO DIESEL
6789192
KANGAROO EXP # 1282
11025 PHILLIPS HWY, JACKSONVILLE, FL, 32256
DUVAL
AOC JACKSONVILLE
YES
NO
NO DIESEL
6789424
KANGAROO EXP # 6082
1379 BEVILLE RD, DAYTONA BEACH, FL, 32119
VOLUSIA
AOC JACKSONVILLE
YES
NO
NO DIESEL
6789648
KANGAROO EXP # 6270
4030 SW 13TH STREET, GAINESVILLE, FL, 32608
ALACHUA
AOC JACKSONVILLE
YES
NO
NO DIESEL
6916902
KANGAROO EXP #1233
500 E MOODY STREET, BUNNELL, FL, 32110
FLAGLER
AOC JACKSONVILLE
YES
NO
NO DIESEL
6917454
KANGAROO EXP #1279
2919 COASTAL HWY, SAINT AUGUSTINE, FL, 32095
ST JOHNS
AOC JACKSONVILLE
YES
NO
NO DIESEL
6917561
KANGAROO EXP #1299
4301 US A1A SOUTH, SAINT AUGUSTINE, FL, 32084
ST JOHNS
AOC JACKSONVILLE
YES
NO
NO DIESEL
6918460
KANGAROO EXP # 6079
24421 SR 40, ASTOR, FL, 32102
LAKE
AOC JACKSONVILLE
YES
NO
NO DIESEL
6918916
KANGAROO EXP # 6179
4205 US 1 S, SAINT AUGUSTINE, FL, 32086
ST JOHNS
AOC JACKSONVILLE
YES
NO
NO DIESEL
6866008
KANGAROO EXP #6158
1403 LEWIS STREET, FERNANDINA BEACH, FL, 32034
NASSAU
AOC JACKSONVILLE
YES
NO
NO DIESEL
6866115
KANGAROO EXP #1200
10910 ATLANTIC BLVD, JACKSONVILLE, FL, 32225
DUVAL
AOC JACKSONVILLE
YES
NO
NO DIESEL
6866529
KANGAROO EXP #1222
12453 PHILLIPS HWY, JACKSONVILLE, FL, 32256
DUVAL
AOC JACKSONVILLE
YES
NO
NO DIESEL
6404917
KANGAROO EXP  #2525
1805 S RIDGEWOOD AVE, EDGEWATER, FL, 32132
VOLUSIA
AOC JACKSONVILLE
YES
NO
NO DIESEL
6405344
KANGAROO EXP # 2612
2495 TOMOKA FARMS RD, DAYTONA BEACH, FL, 32124
VOLUSIA
AOC JACKSONVILLE
YES
NO
NO DIESEL
6427587
KANGAROO EXP #3914
17025 SE CR 234, MICANOPY, FL, 32667
ALACHUA
AOC JACKSONVILLE
YES
NO
NO DIESEL
6915920
KANGAROO EXP #3571
835 HIGHWAY 411 N, ETOWAH, TN, 37331
MC MINN
AOC KNOXVILLE
YES
NO
NO DIESEL
8723397
KANGAROO EXP #3600
230 TENNESSEE AVENUE, ETOWAH, TN, 37331
MC MINN
AOC KNOXVILLE
YES
NO
NO DIESEL
2438992
KANGAROO EXP #463
301 PROVIDENCE RD, CLARKSVILLE, TN, 37042
MONTGOMERY
AOC NASHVILLE
YES
NO
NO DIESEL
2419885
KANGAROO EXP #473
1791 WILMA RUDOLPH, BLVD, CLARKSVILLE, TN, 37040
MONTGOMERY
AOC NASHVILLE
YES
NO
NO DIESEL
2420495
KANGAROO EXP #458
601 HARTSVILLE PK RD, GALLATIN, TN, 37066
SUMNER
AOC NASHVILLE
YES
NO
NO DIESEL
2419554
KANGAROO EXP #841
5022 MURFREESBORO RD, LA VERGNE, TN, 37086
RUTHERFORD
AOC NASHVILLE
YES
NO
NO DIESEL
2418671
KANGAROO EXP #402
560 DOVER RD, CLARKSVILLE, TN, 37042
MONTGOMERY
AOC NASHVILLE
YES
NO
NO DIESEL
2419083
KANGAROO EXP #407
1874 MEMORIAL DR, CLARKSVILLE, TN, 37043
MONTGOMERY
AOC NASHVILLE
YES
NO
NO DIESEL
2419398
KANGAROO EXP #443
648 LAFAYETTE RD, CLARKSVILLE, TN, 37042
MONTGOMERY
AOC NASHVILLE
YES
NO
NO DIESEL
2417509
KANGAROO EXP #420
407 HOPKINSVILLE RD, RUSSELLVILLE, KY, 42276
LOGAN
AOC NASHVILLE
YES
NO
NO DIESEL
2417830
KANGAROO EXP #679
2175 RUSSELLVILLE RD, HOPKINSVILLE, KY, 42240
CHRISTIAN
AOC NASHVILLE
YES
NO
NO DIESEL
2417277
KANGAROO EXP #391
3249 LAFAYETTE RD, HOPKINSVILLE, KY, 42240
CHRISTIAN
AOC NASHVILLE
YES
NO
NO DIESEL
2417335
KANGAROO EXP #394
932 N MAIN ST, HOPKINSVILLE, KY, 42240
CHRISTIAN
AOC NASHVILLE
YES
NO
NO DIESEL
2417434
KANGAROO EXP #419
1034 N MAIN ST, RUSSELLVILLE, KY, 42276
LOGAN
AOC NASHVILLE
YES
NO
NO DIESEL
2424257
KANGAROO EXP #474
302 W NORTHFIELD BLV, MURFREESBORO, TN, 37129
RUTHERFORD
AOC NASHVILLE
YES
NO
NO DIESEL
6911838
KANGAROO EXP #3559
1200 MCARTHUR STREET, MANCHESTER, TN, 37355
COFFEE
AOC NASHVILLE
YES
NO
NO DIESEL
6920789
KANGAROO EXP #3621
2098 MADISON STREET, SHELBYVILLE, TN, 37160
BEDFORD
AOC NASHVILLE
YES
NO
NO DIESEL
6864565
KANGAROO EXP #3625
1309 WEST MAIN ST, LEBANON, TN, 37087
WILSON
AOC NASHVILLE
YES
NO
NO DIESEL
7858871
KANGAROO EXP #823
5900 TRYON RD, CARY, NC, 27511
WAKE
AOC SELMA
YES
NO
NO DIESEL
8137309
KANGAROO EXP #3303
2506 S SAUNDERS, RALEIGH, NC, 27603
WAKE
AOC SELMA
YES
NO
NO DIESEL
2416394
KANGAROO EXP #358
6428 CAMDEN RD, FAYETTEVILLE, NC, 28306
CUMBERLAND
AOC SELMA
YES
NO
NO DIESEL
6738991
KANGAROO EXP # 3489
7840 LEONARDO DR, DURHAM, NC, 27713
DURHAM
AOC SELMA
YES
NO
NO DIESEL
6743918
KANGAROO EXP # 816
1807 HARRISON AVE, CARY, NC, 27513
WAKE
AOC SELMA
YES
NO
NO DIESEL
6744023
KANGAROO EXP # 914
1001 SE CARY PKWY, CARY, NC, 27511
WAKE
AOC SELMA
YES
NO
NO DIESEL
6760037
KANGAROO EXP # 846
1800 LAURA DUNCAN RD, APEX, NC, 27502
WAKE
AOC SELMA
YES
NO
NO DIESEL
6760144
KANGAROO EXP #457
705 E WILLIAMS STREE, T, APEX, NC, 27502
WAKE
AOC SELMA
YES
NO
NO DIESEL
6939854
KANGAROO EXP #3886
3610 DAVIS DRIVE, MORRISVILLE, NC, 27560
WAKE
AOC SELMA
YES
NO
NO DIESEL
3361102
KANGAROO EXP #547
932 NE MAIN ST, SIMPSONVILLE, SC, 29681
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
2424968
KANGAROO EXP #3286
1814 WOODRUFF RD, GREENVILLE, SC, 29607
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
2440535
KANGAROO EXP # 3277
3713 E NORTH ST, GREENVILLE, SC, 29615
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
2440642
KANGAROO EXP #3292
1812 E MAIN ST, SPARTANBURG, SC, 29302
SPARTANBURG
AOC SPARTANBURG
YES
NO
NO DIESEL
2440758
KANGAROO EXP # 3284
906 HAYWOOD RD, GREENVILLE, SC, 29615
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
2441186
KANGAROO EXP # 3285
5010 PELHAM RD, GREENVILLE, SC, 29615
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
2441293
KANGAROO EXP # 3291
2204 CHESNEE HWY, SPARTANBURG, SC, 29303
SPARTANBURG
AOC SPARTANBURG
YES
NO
NO DIESEL
2441301
KANGAROO EXP # 3278
1001 WOODRUFF RD, GREENVILLE, SC, 29607
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
2441418
KANGAROO EXP # 3290
1460 W O EZELL BLVD, SPARTANBURG, SC, 29301
SPARTANBURG
AOC SPARTANBURG
YES
NO
NO DIESEL
2441525
KANGAROO EXP # 3280
901 W WADE HAMPTN, GREER, SC, 29651
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
2441632
KANGAROO EXP # 3287
1609 W BLUE RIDGE DR, GREENVILLE, SC, 29611
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
6785794
KANGAROO EXP # 476
1259 CHAPIN RD, CHAPIN, SC, 29036
LEXINGTON
AOC SPARTANBURG
YES
NO
NO DIESEL
6823942
KANGAROO EXP # 429
485 HAYWOOD RD, GREENVILLE, SC, 29607
GREENVILLE
AOC SPARTANBURG
YES
NO
NO DIESEL
6603310
KANGAROO EX #1501
691 N PINE ST, SPARTANBURG, SC, 29303
SPARTANBURG
AOC SPARTANBURG
YES
NO
NO DIESEL
6603534
KANGAROO EX #1503
304 NORTH MAIN ST, WOODRUFF, SC, 29388
SPARTANBURG
AOC SPARTANBURG
YES
NO
NO DIESEL
6603641
KANGAROO EX #1504
1801 J A COCHRAN BYP, CHESTER, SC, 29706
CHESTER
AOC SPARTANBURG
YES
NO
NO DIESEL
6603757
KANGAROO EX #1506
1315 LOCKHART HWY, UNION, SC, 29379
UNION
AOC SPARTANBURG
YES
NO
NO DIESEL
6603971
KANGAROO EX #1509
2050 S PINE ST, SPARTANBURG, SC, 29302
SPARTANBURG
AOC SPARTANBURG
YES
NO
NO DIESEL
6604086
KANGAROO EX #1510
8700 ASHEVILLE HWY, SPARTANBURG, SC, 29303
SPARTANBURG
AOC SPARTANBURG
YES
NO
NO DIESEL
3308400
KANGAROO EXP #323
3178 ROYAL TOWER DR, IRMO, SC, 29063
LEXINGTON
AOC SWEETWATER
YES
NO
NO DIESEL
3308848
KANGAROO EXP #574
2841 BROAD RIVER RD, COLUMBIA, SC, 29210
RICHLAND
AOC SWEETWATER
YES
NO
NO DIESEL
3309176
KANGAROO EXP #332
3950 AUGUSTA HWY, WEST COLUMBIA, SC, 29170
LEXINGTON
AOC SWEETWATER
YES
NO
NO DIESEL
5531157
KANGAROO EXP #497
2235 DECKER BLVD, COLUMBIA, SC, 29206
RICHLAND
AOC SWEETWATER
YES
NO
NO DIESEL
9137787
KANGAROO EXP #849
2101 CLEMSON RD, COLUMBIA, SC, 29229
RICHLAND
AOC SWEETWATER
YES
NO
NO DIESEL
7821564
KANGAROO EXP #442
3504 CHARLESTON HWY, WEST COLUMBIA, SC, 29172
LEXINGTON
AOC SWEETWATER
YES
NO
NO DIESEL
7822596
KANGAROO EXP #822
3416 LEESBURG RD, COLUMBIA, SC, 29209
RICHLAND
AOC SWEETWATER
YES
NO
NO DIESEL
8126252
KANGAROO EXP #3245
349 EDGEFIELD RD, BELVEDERE, SC, 29841
AIKEN
AOC SWEETWATER
YES
NO
NO DIESEL
2433084
KANGAROO EXP #3246
1107 YORK ST, AIKEN, SC, 29801
AIKEN
AOC SWEETWATER
YES
NO
NO DIESEL
2433597
KANGAROO EXP #3270
1494 JONES ST, AUGUSTA, GA, 30901
RICHMOND
AOC SWEETWATER
YES
NO
NO DIESEL
2434207
KANGAROO EXP #3249
421 W MARTINTOWN RD, NORTH AUGUSTA, SC, 29841
AIKEN
AOC SWEETWATER
YES
NO
NO DIESEL
2434314
KANGAROO EXP #3252
1011 E PINE LOG RD, AIKEN, SC, 29803
AIKEN
AOC SWEETWATER
YES
NO
NO DIESEL
2435436
KANGAROO EXP #3243
3540 RICHLAND AVE, AIKEN, SC, 29801
AIKEN
AOC SWEETWATER
YES
NO
NO DIESEL
2435741
KANGAROO EXP #3244
1851 WHISKEY RD, AIKEN, SC, 29801
AIKEN
AOC SWEETWATER
YES
NO
NO DIESEL
2437267
KANGAROO EXP #3271
2655 COLUMBIA HWY N, AIKEN, SC, 29801
AIKEN
AOC SWEETWATER
YES
NO
NO DIESEL
2437580
KANGAROO EXP #3266
3003 DEANS BRIDGE RD, AUGUSTA, GA, 30906
RICHMOND
AOC SWEETWATER
YES
NO
NO DIESEL
2438018
KANGAROO EXP #3261
3011 WASHINGTON RD, AUGUSTA, GA, 30907
RICHMOND
AOC SWEETWATER
YES
NO
NO DIESEL
2438224
KANGAROO EXP #3262
3434 WRIGHTBORO, AUGUSTA, GA, 30909
RICHMOND
AOC SWEETWATER
YES
NO
NO DIESEL
2438539
KANGAROO EXP #3263
4101 WINDSOR SPGS RD, HEPHZIBAH, GA, 30815
RICHMOND
AOC SWEETWATER
YES
NO
NO DIESEL
2442143
KANGAROO EXP #3264
2822 PEACH ORCHRD RD, AUGUSTA, GA, 30907
RICHMOND
AOC SWEETWATER
YES
NO
NO DIESEL
2443851
KANGAROO EXP #3254
1019 S LAKE DRIVE, LEXINGTON, SC, 29073
LEXINGTON
AOC SWEETWATER
YES
NO
NO DIESEL
6762587
KANGAROO EXP # 3274
959 OLD CHEROKEE RD, LEXINGTON, SC, 29072
LEXINGTON
AOC SWEETWATER
YES
NO
NO DIESEL
6762702
KANGAROO EXP # 842
5372 SUNSET BLVD, LEXINGTON, SC, 29072
LEXINGTON
AOC SWEETWATER
YES
NO
NO DIESEL
6786008
KANGAROO EXP # 452
3516 BUSH RIVER RD, COLUMBIA, SC, 29210
RICHLAND
AOC SWEETWATER
YES
NO
NO DIESEL
6786339
KANGAROO EXP # 399
1190 SUNSET BLVD, WEST COLUMBIA, SC, 29169
LEXINGTON
AOC SWEETWATER
YES
NO
NO DIESEL
6786446
KANGAROO EXP # 470
4400 BETHEL CHURCH R, D, FOREST ACRES, SC, 29206
RICHLAND
AOC SWEETWATER
YES
NO
NO DIESEL
6411177
KANGAROO EXP #3255
3477 WRIGHTSBORO RD, AUGUSTA, GA, 30909
RICHMOND
AOC SWEETWATER
YES
NO
NO DIESEL
2435329
KANGAROO EXP #3253
101 ATOMIC RD, JACKSON, SC, 29831
AIKEN
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6909931
KANGAROO EXP #3494
11280 DAYTON PIKE, SODDY-DAISY, TN, 37379
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6910046
KANGAROO EXP #3496
9300 LEE HIGHWAY, OOLTEWAH, TN, 37363
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6910152
KANGAROO EXP #3498
8229 MAHAN GAP ROAD, OOLTEWAH, TN, 37363
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6910269
KANGAROO EXP #3501
4605 CLEVELAND HWY, COHUTTA, GA, 30710
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6910376
KANGAROO EXP #3506
2777 CHATTANOOGA VAL, LEY RD, FLINTSTONE, GA, 30725
WALKER
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6910483
KANGAROO EXP #3508
1897 MCFARLAND GAP A, VE, ROSSVILLE, GA, 30741
WALKER
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6914790
KANGAROO EXP #3507
118 KAY CONLEY ROAD, ROCK SPRING, GA, 30739
WALKER
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6910947
KANGAROO EXP #3524
234 BROWNS FERRY RD, CHATTANOOGA, TN, 37419
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6911051
KANGAROO EXP #3525
201 CARBONDALE RD SW, DALTON, GA, 30720
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6911168
KANGAROO EXP #3527
2514 AMNICOLA HWY, CHATTANOOGA, TN, 37406
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6911275
KANGAROO EXP #3540
1182 MOUNTAIN CRK RD, CHATTANOOGA, TN, 37405
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6911382
KANGAROO EXP #3541
1005 HIXSON PIKE, CHATTANOOGA, TN, 37405
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6911499
KANGAROO EXP #3544
902 DALLAS ROAD, CHATTANOOGA, TN, 37405
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6912158
KANGAROO EXP #3575
8640 DAYTON PIKE, SODDY-DAISY, TN, 37379
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6912265
DISCOUNT MART #4710
4300 NORCROSS RD, HIXSON, TN, 37343
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6912372
KANGAROO EXP #3581
3390 AIRPORT ROAD, DALTON, GA, 30721
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6912489
KANGAROO EXP #3603
1700 HARRISON PIKE, CLEVELAND, TN, 37311
BRADLEY
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6912604
KANGAROO EXP #3502
3608 CHATSWORTH HWY, DALTON, GA, 30720
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6913370
KANGAROO EXP #3534
1111 NORTH MAIN ST, LA FAYETTE, GA, 30728
WALKER
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6913594
KANGAROO EXP #3539
6224-A HIXSON PIKE, CHATTANOOGA, TN, 37402
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6914378
KANGAROO EXP #3574
13424 DAYTON PIKE, SODDY-DAISY, TN, 37379
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6914485
KANGAROO EXP #3576
4026 SHALLOWFORD RD, CHATTANOOGA, TN, 37411
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6914592
KANGAROO EXP #3577
3407 AMNICOLA HWY, CHATTANOOGA, TN, 37406
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6914923
KANGAROO EXP #3589
210 25TH STREET NW, CLEVELAND, TN, 37311
BRADLEY
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915037
KANGAROO EXP #3590
2214 E WALNUT AVE, DALTON, GA, 30721
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915144
KANGAROO EXP #3591
1200 SOUTH CEDAR, SOUTH PITTSBURG, TN, 37380
MARION
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915250
KANGAROO EXP #3598
MT VERD ROAD, ATHENS, TN, 37303
MC MINN
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915367
KANGAROO EXP #3604
1200 CLEVELAND HWY, DALTON, GA, 30721
WHITFIELD
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915474
KANGAROO EXP #3605
5012 HIXSON PIKE, HIXSON, TN, 37343
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915581
KANGAROO EXP #3607
6239 HIGHWAY 58, HARRISON, TN, 37341
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915698
KANGAROO EXP #3614
7020 E BRAINERD ROAD, CHATTANOOGA, TN, 37421
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6915706
KANGAROO EXP #3616
4900 BRAINERD RD, CHATTANOOGA, TN, 37411
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6916563
KANGAROO EXP #3510
400 WEST MAIN STREET, LA FAYETTE, GA, 30728
WALKER
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6920458
KANGAROO EXP #3546
3480 KEITH ST NW, CLEVELAND, TN, 37312
BRADLEY
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6920896
KANGAROO EXP #3623
600 ASHLAND TERRACE, RED BANK, TN, 37415
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6920904
KANGAROO EXP #3624
2300 JENKINS ROAD, CHATTANOOGA, TN, 37421
HAMILTON
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6921019
KANGAROO EXP #3628
2890 WATERLEVEL HWY, CLEVELAND, TN, 37323
BRADLEY
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6921126
KANGAROO EXP #3586
4147 HIGHWAY 411, OCOEE, TN, 37361
POLK
AOC-CHATTANOOGA (TYNER)
YES
NO
NO DIESEL
6916670
KANGAROO EXP #3537
4350 MARTHA BERRY HW, Y NE, ROME, GA, 30161
FLOYD
AOC-DORAVILLE #1
YES
NO
NO DIESEL
6411508
KANGAROO EXP #3316
1333 LUMPKIN ST, ATHENS, GA, 30606
CLARKE
AOC-DORAVILLE #1
YES
NO
NO DIESEL
6412126
KANGAROO EXP #3320
990 PRINCE AVE, ATHENS, GA, 30605
CLARKE
AOC-DORAVILLE #1
YES
NO
NO DIESEL
6412233
KANGAROO EXP #3323
2550 LIMESTONE PKWY, GAINESVILLE, GA, 30501
HALL
AOC-DORAVILLE #1
YES
NO
NO DIESEL
6413504
KANGAROO EXP #3343
2992 HWY 155, STOCKBRIDGE, GA, 30281
HENRY
AOC-DORAVILLE #1
YES
NO
NO DIESEL
6910616
KANGAROO EXP #3518
NORTH HIGHWAY 41, CALHOUN, GA, 30701
GORDON
ATLANTA GA-BP (Chattahoochee)
YES
NO
NO DIESEL
6913156
KANGAROO EXP #3520
11134 HIGHWAY 27, SUMMERVILLE, GA, 30747
CHATTOOGA
ATLANTA GA-BP (Chattahoochee)
YES
NO
NO DIESEL
6913263
KANGAROO EXP #3522
3129 MAPLE STREET, LINDALE, GA, 30147
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
NO
NO DIESEL
6913487
KANGAROO EXP #3536
4814 ALABAMA HWY, ROME, GA, 30165
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
NO
NO DIESEL
6882666
EZ MART #4711
1808 DEAN ST, ROME, GA, 30165
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
NO
NO DIESEL
6961775
KANGAROO EXP #3720
2995 CEDARTOWN HWY S, E, ROME, GA, 30161
FLOYD
ATLANTA GA-BP (Chattahoochee)
YES
NO
NO DIESEL
8192486
KANGAROO EXP #3421
1691 W GOVERNMENT ST, BRANDON, MS, 39042
RANKIN
B P OIL-COLLINS
YES
NO
NO DIESEL
8193260
KANGAROO EXP #3428
1302 N STATE ST, JACKSON, MS, 39202
HINDS
B P OIL-COLLINS
YES
NO
NO DIESEL
8193377
KANGAROO EXP #3429
1008 HWY 51 N, MADISON, MS, 39110
MADISON
B P OIL-COLLINS
YES
NO
NO DIESEL
8193484
KANGAROO EXP #3430
1157 NORTHSIDE DR, JACKSON, MS, 39206
HINDS
B P OIL-COLLINS
YES
NO
NO DIESEL
8193823
KANGAROO EXP #3434
320 W GOVERNMENT ST, BRANDON, MS, 39042
RANKIN
B P OIL-COLLINS
YES
NO
NO DIESEL
8193930
KANGAROO EXP #3435
1963 HWY 43, CANTON, MS, 39046
MADISON
B P OIL-COLLINS
YES
NO
NO DIESEL
2426906
KANGAROO EXP #3397
121 PINOLA RD, MAGEE, MS, 39111
SIMPSON
B P OIL-COLLINS
YES
NO
NO DIESEL
6413827
KANGAROO EXP #3846
124 EAST BEACH NTI, LONG BEACH, MS, 39560
HARRISON
B P OIL-COLLINS
YES
NO
NO DIESEL
6607121
KANGAROO EXP #3890
1520 JACKSON BLUFF R, D, TALLAHASSEE, FL, 32304
LEON
BP BAINBRIDGE-BAINBRIDGE
YES
NO
NO DIESEL
6607642
KANGAROO EXP #3894
1405 TALLAHASSEE HWY, BAINBRIDGE, GA, 39819
DECATUR
BP BAINBRIDGE-BAINBRIDGE
YES
NO
NO DIESEL
6607758
KANGAROO EXP #3899
3500 NORTH MONROE ST, TALLAHASSEE, FL, 32304
LEON
BP BAINBRIDGE-BAINBRIDGE
YES
NO
NO DIESEL
6607972
KANGAROO EXP #3905
2357 REEVES STREET, DOTHAN, AL, 36303
HOUSTON
BP BAINBRIDGE-BAINBRIDGE
YES
NO
NO DIESEL
6608087
KANGAROO EXP #3907
9160 WOODVILLE HWY, TALLAHASSEE, FL, 32311
LEON
BP BAINBRIDGE-BAINBRIDGE
YES
NO
NO DIESEL
6608202
KANGAROO EXP #3910
1800 DOTHAN RD, BAINBRIDGE, GA, 31717
DECATUR
BP BAINBRIDGE-BAINBRIDGE
YES
NO
NO DIESEL
5717269
KANGAROO EXP #478
1525 N BRAGG BLVD, SPRING LAKE, NC, 28390
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
5896493
KANGAROO EXP #366
812 S HORNER BLVD, SANFORD, NC, 27330
LEE
CITGO-SELMA
YES
NO
NO DIESEL
4753851
KANGAROO EXP #258
3000 S JEFFERSON DAV, IS HWY, SANFORD, NC, 27330
LEE
CITGO-SELMA
YES
NO
NO DIESEL
7749005
KANGAROO EXP #906
1501 LIVE OAK ST, BEAUFORT, NC, 28516
CARTERET
CITGO-SELMA
YES
NO
NO DIESEL
7858988
KANGAROO EXP #826
4000 S MEMORIAL DR, GREENVILLE, NC, 27835
PITT
CITGO-SELMA
YES
NO
NO DIESEL
7859093
KANGAROO EXP #854
1207 FOREST HILLS RD, NW, WILSON, NC, 27896
WILSON
CITGO-SELMA
YES
NO
NO DIESEL
7859531
KANGAROO EXP #893
211 MILL ST, WINTERVILLE, NC, 28590
PITT
CITGO-SELMA
YES
NO
NO DIESEL
7852767
KANGAROO EXP #928
453 BUCK SWAMP RD, GOLDSBORO, NC, 27530
WAYNE
CITGO-SELMA
YES
NO
NO DIESEL
8015786
KANGAROO EXP #3018
504 W SAUNDERS, MAXTON, NC, 28364
ROBESON
CITGO-SELMA
YES
NO
NO DIESEL
8016560
KANGAROO EXP #3078
7545 NC HIGHWAY 48, BATTLEBORO, NC, 27809
NASH
CITGO-SELMA
YES
NO
NO DIESEL
8016909
KANGAROO EXP #3090
425 W THOMAS ST, ROCKY MOUNT, NC, 27801
EDGECOMBE
CITGO-SELMA
YES
NO
NO DIESEL
2442242
KANGAROO EXP #336
5703 BRAGG BLVD, FAYETTEVILLE, NC, 28304
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
2431468
KANGAROO EXP #481
3458 S MAIN ST, HOPE MILLS, NC, 28348
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
2416014
KANGAROO EXP #405
3006 HAWKINS AVE, SANFORD, NC, 27330
LEE
CITGO-SELMA
YES
NO
NO DIESEL
2439206
KANGAROO EXP #3048
9615 FAYETTEVILL RD, RAEFORD, NC, 28376
HOKE
CITGO-SELMA
YES
NO
NO DIESEL
2439313
KANGAROO EXP #3050
327 CHICKENFOOT RD, HOPE MILLS, NC, 28348
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
2442853
KANGAROO EXP #3029
300 MURCHISON RD, SPRING LAKE, NC, 28390
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
2416667
KANGAROO EXP #3139
1208 BRAGG BLVD, FAYETTEVILLE, NC, 28301
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6780746
CAMPUS STORE # 799
316 EAST 10TH STREET, GREENVILLE, NC, 27858
PITT
CITGO-SELMA
YES
NO
NO DIESEL
6780951
KANGAROO EXP # 827
2195 SOUTH EVANS ST, GREENVILLE, NC, 27834
PITT
CITGO-SELMA
YES
NO
NO DIESEL
6781173
KANGAROO EXP # 895
1930 N MEMORIA DR, GREENVILLE, NC, 27834
PITT
CITGO-SELMA
YES
NO
NO DIESEL
6781280
KANGAROO EXP # 900
4300 EASTERN PINES R, D, GREENVILLE, NC, 27858
PITT
CITGO-SELMA
YES
NO
NO DIESEL
6813679
KANGAROO EXP # 3005
5617 ROCKFISH RD, HOPE MILLS, NC, 28348
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6817522
KANGAROO EXP # 3014
2501 HOPE MILS RD, FAYETTEVILLE, NC, 28306
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6817639
KANGAROO EXP # 3001
2450 IRELAND DR, FAYETTEVILLE, NC, 28306
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6817746
KANGAROO EXP # 3002
1764 IRELAND DR, FAYETTEVILLE, NC, 28304
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6817852
KANGAROO EXP # 486
6605 RAEFORD RD, FAYETTEVILLE, NC, 28304
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6818298
KANGAROO EXP # 3007
1302 ROBESON ST, FAYETTEVILLE, NC, 28305
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6818306
KANGAROO EXP # 3042
1135 PAMALEE DR, FAYETTEVILLE, NC, 28303
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6818413
KANGAROO EXP # 3041
5762 RAMSEY, FAYETTEVILLE, NC, 28311
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6851604
KANGAROO EXP #3015
3330 NATAL RD, FAYETTEVILLE, NC, 28306
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
6851711
KANGAROO EXP #3006
801 NORTH MAIN ST, SPRING LAKE, NC, 28390
CUMBERLAND
CITGO-SELMA
YES
NO
NO DIESEL
2765691
KANGAROO EXP # 3840
170 BEVERLY LANE, SOUTHERN PINES, NC, 28387
MOORE
CITGO-SELMA
YES
NO
NO DIESEL
2765014
KANGAROO EXP # 3842
7249 US HWY 15-501, CARTHAGE, NC, 28327
MOORE
CITGO-SELMA
YES
NO
NO DIESEL
5715933
KANGAROO EXP #775
106 MAIN RD, JOHNS ISLAND, SC, 29455
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
7821341
KANGAROO EXP #882
5154 N RHETT AVE, CHARLESTON, SC, 29405
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
7822711
KANGAROO EXP #794
1595 TROLLEY RD, SUMMERVILLE, SC, 29485
DORCHESTER
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
7860315
KANGAROO EXP #334
1011 GLENNS BAY RD, SURFSIDE BEACH, SC, 29575
HORRY
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
8139602
KANGAROO EXP #3358
1301 SAM RITTENBERG, RD, CHARLESTON, SC, 29407
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
8139719
KANGAROO EXP #3359
1406 SAVANNAH HWY, CHARLESTON, SC, 29407
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6750830
KANGAROO EXP #403
2005 BUS HWY 17 - WO, ODLAND DR, GARDEN CITY BEACH, SC, 29576
HORRY
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6751499
KANGAROO EXP #301
3730 HWY 17 BYPASS, MURRELLS INLET, SC, 29576
GEORGETOWN
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6751614
KANGAROO EXP #791
315 CHURCH ST, GEORGETOWN, SC, 29440
GEORGETOWN
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6751721
KANGAROO EXP #792
2591 GLENS BAY RD, SURFSIDE BEACH, SC, 29575
HORRY
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6752661
KANGAROO EXP # 820
906 FOLLY ROAD, JAMES ISLAND, SC, 29412
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6753222
KANGAROO EXP # 594
1210 CENTRAL AVENUE, SUMMERVILLE, SC, 29483
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6753552
KANGAROO EXP # 593
201 W 5TH ST N, SUMMERVILLE, SC, 29483
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6753669
KANGAROO EXP # 288
2572 ASHLEY RIVER RD, CHARLESTON, SC, 29414
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6753883
KANGAROO EXP # 788
207 OLD TROLLEY ROAD, SUMMERVILLE, SC, 29483
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6753990
KANGAROO EXP # 845
9195 UNIVERSITY BLVD, NORTH CHARLESTON, SC, 29406
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6754006
KANGAROO EXP # 848
1786 MAIN ROAD, JOHNS ISLAND, SC, 29455
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6754113
KANGAROO EXP # 880
1805 SAVANNAH HWY, CHARLESTON, SC, 29407
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6754220
KANGAROO EXP # 839
42 CENTER STREET, FOLLY BEACH, SC, 29439
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6754337
KANGAROO EXP # 498
5098 DORCHESTER RD, CHARLESTON, SC, 29418
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6757462
KANGAROO EXP # 883
6923 RIVERS AVENUE, NORTH CHARLESTON, SC, 29406
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6759179
KANGAROO EXP #3491
49 BLACKGUM RD, PAWLEYS ISLAND, SC, 29585
GEORGETOWN
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6773220
KANGAROO EXP # 3058
10459 OCEAN HWY, PAWLEYS ISLAND, SC, 29585
GEORGETOWN
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6606891
KANGAROO EXP #3870
605 NORTH HIGHWAY 52, MONCKS CORNER, SC, 29461
BERKELEY
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6606909
KANGAROO EXP #3875
1003 FRENCH SANTEE R, OAD, JAMESTOWN, SC, 29453
BERKELEY
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
6607014
KANGAROO EXP #3876
15600 CHARLESTON HWY, ROUND O, SC, 29474
COLLETON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
8465619
KANGAROO EXP #1522
1305 LONG GROVE DR, MOUNT PLEASANT, SC, 29464
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
8465726
KANGAROO EXP #1520
130 RUTLEDGE AVE, CHARLESTON, SC, 29403
CHARLESTON
COLONIAL - CHARLESTON
YES
NO
NO DIESEL
7749112
KANGAROO EXP #907
845 ROBERT SMALLS PK, WY, BEAUFORT, SC, 29906
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
7821127
KANGAROO EXP #277
71 MATHEWS DR, HILTON HEAD ISLAND, SC, 29926
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
7822489
KANGAROO EXP #490
1000 RIBAULT ST, PORT ROYAL, SC, 29935
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
7822828
KANGAROO EXP #787
1 GUMTREE RD, HILTON HEAD ISLAND, SC, 29926
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
7839756
KANGAROO EXP #917
1553 FORDING ISLAND, HILTON HEAD ISLAND, SC, 29928
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
8017550
KANGAROO EXP #855
6 PALMETTO BAY, HILTON HEAD ISLAND, SC, 29928
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
8081846
KANGAROO EXP #862
290 ROBERT SMALL PKW, Y, BEAUFORT, SC, 29902
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
2429801
KANGAROO EXP #295
1810 S RIBOUTT ROAD, PORT ROYAL, SC, 29935
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
6752885
KANGAROO EXP # 911
6194 S OKATIE HWY, HARDEEVILLE, SC, 29927
JASPER
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
6754550
KANGAROO EXP # 400
85 POPE AVE, HILTON HEAD ISLAND, SC, 29928
BEAUFORT
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
6909824
KANGAROO EXP #3630
14 D MARK CUMMINGS R, D, HARDEEVILLE, SC, 29927
JASPER
COLONIAL - SAVANNAH
YES
NO
NO DIESEL
7858764
KANGAROO EXP #818
HWY 86, HILLSBOROUGH, NC, 27278
ORANGE
GREENSBORO NC-Transmontaigne
YES
NO
NO DIESEL
7859101
KANGAROO EXP #864
601 GALLIMORE DAIRY, RD, HIGH POINT, NC, 27261
GUILFORD
GREENSBORO NC-Transmontaigne
YES
NO
NO DIESEL
6788756
KANGAROO EXP #161
1031 HWY 87 NORTH, ELON COLLEGE, NC, 27244
ALAMANCE
GREENSBORO NC-Transmontaigne
YES
NO
NO DIESEL
6788863
KANGAROO EXP # 426
295 EAST PARRIS AVE, HIGH POINT, NC, 27261
GUILFORD
GREENSBORO NC-Transmontaigne
YES
NO
NO DIESEL
6813919
KANGAROO EXP # 795
2010 W MOUNTAIN ST, KERNERSVILLE, NC, 27284
FORSYTH
GREENSBORO NC-Transmontaigne
YES
NO
NO DIESEL
6824056
KANGAROO EXP # 174
620 WEST ST, PITTSBORO, NC, 27312
CHATHAM
GREENSBORO NC-Transmontaigne
YES
NO
NO DIESEL
6833230
KANGAROO EXP # 182
300 S SALISBURY, SPENCER, NC, 28159
ROWAN
GREENSBORO NC-Transmontaigne
YES
NO
NO DIESEL
4238754
KANGAROO EXP #150
121 E SWANNANOA AVE, LIBERTY, NC, 27298
RANDOLPH
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
2436772
KANGAROO EXP #386
500 JONES FERRY ROAD, CARRBORO, NC, 27510
ORANGE
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
2431955
KANGAROO EXP #382
1204 HIGHWAY 70 EAST, HILLSBOROUGH, NC, 27278
ORANGE
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
2431377
KANGAROO EXP #112
110 W HAGGARD ST, ELON COLLEGE, NC, 27244
ALAMANCE
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
2430882
KANGAROO EXP #441
1013 S MAIN ST, GRAHAM, NC, 27253
ALAMANCE
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
2442044
KANGAROO EXP #3101
2229 HWY 54 E, CHAPEL HILL, NC, 27514
ORANGE
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
6759716
KANGAROO EXP # 3102
201 S ESTES DRIVE, CHAPEL HILL, NC, 27515
ORANGE
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
2765584
KANGAROO EXP # 3839
1513 E 11TH ST, SILER CITY, NC, 27344
CHATHAM
GRNSBORO NC-MAGLN MRKT FRNDSHP
YES
NO
NO DIESEL
6917793
KANGAROO EXP # 2907
5160 S PINE AVENUE, OCALA, FL, 34480
MARION
MARATHON ASHLAND - TAMPA
YES
NO
NO DIESEL
6919021
KANGAROO EXP # 6183
743 HIGHWAY 41 SOUTH, INVERNESS, FL, 34450
CITRUS
MARATHON ASHLAND - TAMPA
YES
NO
NO DIESEL
6404370
KANGAROO EXP #2908
8664 SW 103RD STREET, RD, OCALA, FL, 34481
MARION
MARATHON ASHLAND - TAMPA
YES
NO
NO DIESEL
2441939
KANGAROO EXP #3110
34 PROSPERITY LANE, STAFFORD, VA, 22554
STAFFORD
RICHMOND VA-BP
YES
NO
NO DIESEL
6917348
KANGAROO EXP #1259
12995 N US HWY 441, CITRA, FL, 32113
MARION
TAFT FL KINDER MORGAN
YES
NO
NO DIESEL
6918577
KANGAROO EXP # 6086
1500 SINGLETON AVE N, TITUSVILLE, FL, 32796
BREVARD
TAFT FL KINDER MORGAN
YES
NO
NO DIESEL
6918684
KANGAROO EXP # 6087
2455 N WICKHAM ROAD, MELBOURNE, FL, 32935
BREVARD
TAFT FL KINDER MORGAN
YES
NO
NO DIESEL
6918791
KANGAROO EXP # 6131
4001 N WICKHAM ROAD, MELBOURNE, FL, 32935
BREVARD
TAFT FL KINDER MORGAN
YES
NO
NO DIESEL
6919575
KANGAROO EXP # 6292
6375 MINTON ROAD NE, PALM BAY, FL, 32907
BREVARD
TAFT FL KINDER MORGAN
YES
NO
NO DIESEL
6405237
KANGAROO EXP  #2074
2123 INTERNATIONAL S, PEEDWAY BLVD, DELAND, FL, 32724
VOLUSIA
TAFT FL KINDER MORGAN
YES
NO
NO DIESEL
6424139
KANGAROO EXP #3863
1700 BELK AVE, OXFORD, MS, 38655
LAFAYETTE
VALERO -MEMPHIS
YES
NO
NO DIESEL
6424352
KANGAROO EXP #3862
201 WILSON DRIVE, SENATOBIA, MS, 38668
TATE
VALERO -MEMPHIS
YES
NO
NO DIESEL
7860083
KANGAROO EXP #467
1130 N HOWE ST, SOUTHPORT, NC, 28461
BRUNSWICK
WILMINGTON NC-Hess
YES
NO
NO DIESEL
7753023
KANGAROO EXP #930
1731 LEJEUNE BLVD, JACKSONVILLE, NC, 28540
ONSLOW
WILMINGTON NC-Hess
YES
NO
NO DIESEL
2430692
KANGAROO EXP #422
511 HWY 17 & 6TH AVE, NORTH MYRTLE BEACH, SC, 29582
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
2424554
KANGAROO EXP #908
1500 HWY 544, CONWAY, SC, 29526
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
2424877
KANGAROO EXP #3069
4815 HWY 17 S, NORTH MYRTLE BEACH, SC, 29582
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6750947
KANGAROO EXP #437
6759 CAROLINE BCH RD, WILMINGTON, NC, 28409
NEW HANOVER
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6751051
KANGAROO EXP #440
6306 CAROLINA BEACH, WILMINGTON, NC, 28412
NEW HANOVER
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6751168
KANGAROO EXP #464
2375 17TH ST - MEDIC, AL CTR, WILMINGTON, NC, 28401
NEW HANOVER
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6751275
KANGAROO EXP #484
5800 CASTLE HAYNE RD, CASTLE HAYNE, NC, 28429
NEW HANOVER
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6751382
KANGAROO EXP #3135
100 YAUPON DR, LONG BEACH, NC, 28465
BRUNSWICK
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6751838
KANGAROO EXP #819
4625 DICK POND RD, MYRTLE BEACH, SC, 29575
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6751945
KANGAROO EXP #853
2995 10TH AVE, MYRTLE BEACH, SC, 29577
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6771513
KANGAROO EXP # 273
3305 N KINGS HWY, MYRTLE BEACH, SC, 29577
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6771737
KANGAROO EXP # 3070
2301 DICK POND RD, MYRTLE BEACH, SC, 29577
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6771943
KANGAROO EXP # 3241
1405 S KINGS HWY, MYRTLE BEACH, SC, 29577
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6772057
KANGAROO EXP #3061
400 SEA MOUNTAIN HWY, NORTH MYRTLE BEACH, SC, 29582
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6772164
KANGAROO EXP # 3066
4509 HWY 17, NORTH MYRTLE BEACH, SC, 29582
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6772271
KANGAROO EXP # 3484
1501 HWY 17 NORTH, NORTH MYRTLE BEACH, SC, 29582
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6772495
KANGAROO EXP # 3228
1600 CHURCH ST, CONWAY, SC, 29526
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6772503
KANGAROO EXP # 3049
7095 OCEAN HWY W, OCEAN ISLE BEACH, NC, 28469
BRUNSWICK
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6673438
PANTRY # 3065
1350 KINGS HWY, NORTH MYRTLE BEACH, SC, 29582
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6824163
KANGAROO EXP # 892
1505 PINEY GREEN RD, JACKSONVILLE, NC, 28546
ONSLOW
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6824387
KANGAROO EXP # 825
2561 ONSLOW DR, JACKSONVILLE, NC, 28540
ONSLOW
WILMINGTON NC-Hess
YES
NO
NO DIESEL
6864458
KANGAROO EXP #3059
5600 SOUTH KING HWY, MYRTLE BEACH, SC, 29575
HORRY
WILMINGTON NC-Hess
YES
NO
NO DIESEL


